                                 UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF ALABAMA
In re                                                                                Case No: 20-32501-WRS
LINDA DIANE TURNER                                                                                Chapter 13
          Debtor(s)


                         TRUSTEE'S SUMMARY OF CONFIRMED CHAPTER 13 PLAN


    The debtor's Chapter 13 case was filed on December 09, 2020. A summary of the plan or the final
modification was transmitted to the creditors under Fed. R. Bankr. P. 3015. The Confirmation hearing for
the debtor(s) plan was held on Thursday, May 27, 2021, and on that date the Court ordered the plan
confirmed.

   Following is a Summary of the plan as confirmed by the Court.
1. Payments and Length of Plan:

   Amount of debtor(s) plan payments:
   DEBTOR PAY SCHEDULE

   DEBTOR NAME                PAYEE NAME                           AMOUNT     FREQUENCY       START DATE
   LINDA DIANE TURNER         BAPTIST HEALTH                         172.00   BI-WEEKLY       01/08/2021
   LINDA DIANE TURNER         BAPTIST HEALTH                         312.00   BI-WEEKLY       02/05/2021


  Period of payments: 58 months or until a 'POT' of $8,338.00 is paid to unsecured creditors.


   Payable to:   Chapter 13 Trustee
                 P. O. Box 613108
                 MEMPHIS TN 38101-3108

2. Senior expenses and Administrative claims to be paid:

                                    ADMINISTRATIVE EXPENSES
    Debtor's Attorney              Attorney's Fee Allowed                                   $3,500.00
    Chapter 13 Trustee             Notice Fee @ $.50 per copy                                   $4.00
    Chapter 13 Trustee             Trustee Administrative Fee                                  $41.43
    Clerk of Court                 Filing Fee                                                 $313.00

                            SECURED, PRIORITY AND SPECIAL CLAIMS

 Secured
 Creditor                              910/365      Collateral Value          Interest           Payment
 AMERICAS CAR MART INC                    Y                $9,050.00          4.25 %            $278.00
 RIMTYME                                  Y                $1,000.00          3.25 %             $45.00
In re                                                                                 Case No: 20-32501-WRS
LINDA DIANE TURNER                                                                                 Chapter 13
          Debtor(s)




3. Payments on allowed unsecured claims (including undersecured claims) will be made after senior
   expenses and claims are paid.

Dated this Wednesday, June 2, 2021.                          /s/ Sabrina L. McKinney
                                                             Sabrina L. McKinney
                                                             Chapter 13 Standing Trustee
                                       CERTIFICATE OF SERVICE

I hereby certify that I have served a copy of the foregoing document on all parties in interest , by either
electronic mail or by placing them in the United States Mail, postage prepaid, and properly addressed,
this Wednesday, June 2, 2021.



                                                                     /s/ Sabrina L. McKinney
                                                                     Sabrina L. McKinney
                                                                     Chapter 13 Standing Trustee
